DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 directed to figures 1-9
Species 2 directed to figures 10-11
Species 3 directed to figures 12-13
Species 4 directed to figures 14-15
Species 5 directed to figures 16-18
Species 6 directed to figures 19-21

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-3 and 22
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Species lack unity of invention because even though the inventions of these groups require the technical feature of a container comprising a body portion, a collapsible portion, and an outlet aperture arranged on said collapsible portion, in which said collapsible portion is collapsible from a start configuration in which said outlet aperture is aligned with an axis, to a collapsed configuration in which said outlet aperture is rotated from said axis, in which said collapsible portion comprises a bracing section which is shaped and configured to support said collapsible portion against collapse when said outlet aperture is subjected to a first force applied in line with said axis, and in which said collapsible portion comprises a structurally weakened section which is shaped and configured to fail in a non-resilient manner when subjected to a second force applied from an offset angle to said axis, said collapsible portion comprises a three dimensional shape aligned with said axis and comprising a base connected to said body portion, a top at which said outlet aperture is positioned and a central portion which tapers inwardly from said base to said top, and in which said , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee (KR 20010078978).  Lee teaches a container 1 comprising a body portion 200, a collapsible portion, and an outlet aperture 100 arranged on said collapsible portion, in which said collapsible portion is collapsible from a start configuration in which said outlet aperture 100 is aligned with an axis, to a collapsed configuration in which said outlet aperture is rotated from said axis, in which said collapsible portion comprises a bracing section which is shaped and configured to support said collapsible portion against collapse when said outlet aperture 100 is subjected to a first force applied in line with said axis, and in which said collapsible portion comprises a structurally weakened section 202, 203 which is shaped and configured to fail in a non-resilient manner when subjected to a second force applied from an offset angle to said axis, said collapsible portion comprises a three dimensional shape aligned with said axis and comprising a base connected to said body portion 200, a top at which said outlet aperture 100 is positioned and a central portion which tapers inwardly from said base to said top, and in which said bracing section comprises an area of said central portion which transmits said first force from said top to said base, and said structurally weakened section 202, 203 comprises a discontinuity formed in said central portion which extends both axially and circumferentially of said central portion (see annotated fig. 1 below and fig. 2-3).

    PNG
    media_image1.png
    582
    511
    media_image1.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.